Citation Nr: 1432019	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-19 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to November 1970, and his awards included the Purple Heart.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

In a July 2010 rating decision, the RO granted entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 and eligibility to Dependents' Educational Assistance.

This appeal was previously before the Board in December 2013.  The Board remanded the claim so that a VA nexus opinion and any additional missing records could be obtained...  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in September 2006 of cardiopulmonary failure as a result of end stage liver failure, ventilator-associated pneumonia, and sepsis.  VA treatment records from the end of the Veteran's life, and an autopsy confirmed that the Veteran had liver cirrhosis secondary to alcohol use.

2.  At the time of the Veteran's death, service-connection had been established for posttraumatic stress disorder (PTSD), shell fragment wound to the left foot, shell fragment wound to the left forearm, left ulnar neuropathy, shell fragment wound to the right thigh, shell fragment wound to the left buttocks, tinnitus, hearing loss, and shell fragment wound to the left arm and right hand.  His PTSD was rated 100 percent disabling from August 8, 2000.

3.  The evidence of record reasonably shows that the cause of the Veteran's death was related to his service-connected disabilities.


CONCLUSION OF LAW

A disability incurred or aggravated in active service caused or substantially or materially contributed to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that failure to discuss VCAA compliance will result in harmless error to the appellant.

Laws and Regulations

The appellant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death shows that he died in September 2006, and that the immediate cause of death was cardiopulmonary failure due to end stage liver failure.  Contributory causes of death were listed as: ventilator-associated pneumonia and sepsis.  At the time of his death, the Veteran was service connected for numerous shell fragment wounds, PTSD, hearing loss, tinnitus, and neuropathy.  His PTSD was rated 100 percent disabling, effective August 8, 2000.  The appellant argues that the Veteran's alcohol abuse was secondary to his PTSD, and that his alcohol abuse led to his development of liver cirrhosis and eventual liver failure and death.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). 

For certain chronic disorders, such as liver cirrhosis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not show that the Veteran was diagnosed with liver cirrhosis to a compensable degree within one year of discharge from service.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

When examining clinicians are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are contained in the claims file.  On his March 1968 pre-induction examination he reported a negative psychiatric history; he denied a history of excessive worry, nervous trouble of any sort, any drug or narcotic habit, and excessive drinking habit.  His clinical evaluation at the time included a normal psychiatric findings.  The Veteran was inducted into the Army in June 1968, and was sent to the Republic of Vietnam in October 1968.  He was wounded in January 1969, with multiple grenade fragments from an enemy booby trap.  He sustained multiple fragment wounds of the left lower and left upper extremities.  His multiple physical injuries were treated in service.  A medical board evaluation in June 1970 listed the Veteran's physical injuries, but included a "normal" psychiatric evaluation.

In March 1974, the Veteran submitted a private psychiatric evaluation to the VA.  He reported a difficult childhood.  His mother died soon after his birth and he was abandoned at the hospital, where he was eventually brought home by his grandparents.  "His childhood was emotionally deprived."  He had behavior problems in school.  He dropped out of school in the 7th grade at age 15.  He reported his uncle attempted to get him arrested for both his grandfather and his grandmother's deaths, and that his uncle evicted him from the home at a young age.  He "lived where he could" until he was drafted into service.  He stated he was motivated to do well in the military as he wanted to make it his career.  Unfortunately, he was injured within a few months of being stationed in Vietnam, and he was released from service.  He was noted to be a very anxious man who stuttered when his anxiety increased.  He was diagnosed with psychoneurosis, anxiety neurosis and hysterical neurosis.

In December 1974, the Veteran sought VA treatment after using "drugs."  He reported drinking and smoking marijuana in an attempt to get away from the "fuzzy feeling" but that nothing helped him.  

The Veteran was hospitalized from September to December 1975, and noted to have extreme nervousness with episodes described as losing contact with reality.  During this hospital stay he was diagnosed with paranoid schizophrenia.

In May 1978, the Veteran underwent a psychiatric evaluation.  He was noted to likely suffer from a learning disability.  He also was noted to be impulsive, and unable to empathize with others.  After testing, he was diagnosed with paranoid schizophrenia.  His schizophrenia was felt to be in "partial remission" by February 1980.  

In May 1986, the Veteran stated he wanted to disassociate himself from the mental health clinic due to the stigma of mental disorders.  He decided to stop all pain and psychiatric medication because the medication made him drowsy.  "His solution is to drink six to eight beers every night and to suffer the pain during the day."

In January 1990, the Veteran reported that he drank about 8 beers a day for the last six months.  He also reported prior "more excessive" alcohol use.  He was diagnosed with rule out PTSD, rule out psychological factors and rule out alcohol dependence.  He was also diagnosed with paranoid personality traits

A February 1990 treatment record noted the Veteran had a long history of behavior and emotional difficulties dating back to childhood.  His "emotional problems were also exacerbated by alcohol abuse, and he reported that he consumed on to two six-packs of beer per evening.  In his teens, twenties and thirties he was a heavy user of marijuana, but he maintained that he stopped using this drug several years ago."  He reported that he "fell in with" a group of juvenile delinquents and that he began smoking marijuana and sniffing lighter fluid when he was around age 14.  He also reported that at age 14 his father took him to the San Antonio State Hospital and he was placed on a ward for youngsters with behavior problems.  He was on his own from age 15 until his military service.   He was diagnosed with alcohol abuse, hypomanic features (rule out bipolar) and rule out borderline intellectual functioning.  He was also assessed with borderline personality disorder.  In an August 1990 statement, the Veteran noted he had a mental illness since he was a teenager, and that he had a "relapse" when he was wounded in service. 

The Veteran was noted to be "angry" when he was confronted about his alcohol use.  In December 1991, he described trouble sleeping, and so he "self-medicated" with two to three beers a night.  He denied heavy alcohol use and denied illicit drug use.  In June (the year is obscured), the Veteran stated he did not desire any more medication for his anxiety because "it would force him to stop drinking which he did not want to do."  He reported drinking three to six beers a night.  He reported that drinking helped him with his anxiety.  In April 1992, the Veteran was diagnosed with severe PTSD, anxiety secondary to PTSD, and alcohol abuse secondary to PTSD.

The Veteran appears to have an increase in symptoms and by January 1994 he was reporting auditory hallucinations, and he showed up to mental health treatment meetings dressed in military fatigues.  He was assessed as "bipolar v. schizophrenia."  He denied alcohol abuse in April 1994, and denied substance abuse in July 1996.  



A VA examination from December 1995 noted that the Veteran had several psychiatric diagnoses, to include most recently anxiety disorder, borderline personality disorder, and PTSD.  PTSD was established in early 1990; however, the board of three psychiatrists who provided this diagnosis were "not impressed by any increased disability or dysfunction suffered as a result of having met the symptoms for PTSD and felt that his PTSD in no way could come close to the disabilities he already had been awarded for his various physical injuries from service.  The examiner noted that the Veteran's Vietnam experiences would likely make his previous psychotic disorder worse with greater disability.  The examiner diagnosed schizoaffective disorder, bipolar type and PTSD.  He also opined that it was very difficult to clearly sort out what current disabilities are caused by PTSD versus schizophrenia versus his personality disorder.  It was felt that he had no increase in the level of his disability once he began admitting to symptoms of PTSD, and his schizophrenia symptoms had improved, rather than being exacerbated by any PTSD symptoms.  

In July 1997, the Veteran was afforded a VA examination.  He reported he was taken to a state hospital as a child after he thought he had a sexual encounter with his grandmother, and "they told him that this had never really happened."  After leaving the state hospital, he reported he went to live with an aunt.  The examiner noted the Veteran continued to have paranoid tendencies.  He was diagnosed with PTSD, alcohol abuse in remission, and schizoaffective disorder.

In August 2000, the Veteran was again afforded a VA examination.  He reported that his wife had taken all of his fatigues and hidden them from him.  He was diagnosed with PTSD and schizoaffective disorder.

In August 2006, the Veteran underwent emergency surgery to reduce an incarcerated hernia of the small bowel.  After surgery, he was not waned from the ventilator due to a risk of aspiration.  He continued on a ventilator for seven days before being transferred to the Murphy Memorial VAMC, where he presented with septic shock.   He was noted to have a history of alcoholic cirrhosis.

By September 2006, the Veteran was noted to be "critically ill" with hepatitis, alcohol cirrhosis, and an incarcerated ventral hernia of the small bowel.  He required medical ventilation for septic shock and MRSA bacteremia.  On September 5, 2006, he was assessed with severe sepsis, MRSA bacteremia, parapneumonic effusion, alcohol cirrhosis and c. difficile (bacterium)-associated disease.  

The Veteran died on September [redacted], 2006 on "inpatient hospice of end stage liver disease."  His preliminary cause of death was ventilator associated pneumonia and end stage liver cirrhosis.  An autopsy was performed the following day.  The clinical summary noted the Veteran had cirrhosis secondary to alcohol, hepatic encephalopathy and a transjugular intrahepatic portosystemic shut procedure in February 2006.  He was found unresponsive on August 24, 2006 and underwent emergent repair of an incarcerated ventral hernia.

As noted above, the Veteran's death certificate noted that his immediate cause of death was cardiopulmonary failure, with an underlying cause of end-stage liver failure, ventilator associated pneumonia and sepsis.

In December 2013, the Board remanded the claims file so that a nexus opinion could be sought regarding the appellant's argument that the Veteran's liver failure/cirrhosis due to alcohol use was caused by his service-connected PTSD.

In January 2014, a VA psychiatrist reviewed the Veteran's claims file and found that "alcohol abuse was not a manifestation of the Veteran's PTSD nor did the Veteran's PTSD aggravate his alcohol abuse."  The psychiatrist opined that the Veteran's alcohol abuse could not be causally connected to his PTSD because "there were so many other psychiatric and medical problems and to associate alcohol abuse with PTSD would be purely speculative."  The psychiatrist stated that he did not believe that the Veteran's PTSD caused or contributed to his death.

The record shows that the Veteran had a troubled childhood, and likely had a psychiatric disorder/s prior to his entrance into service.  However, he entered service without a diagnosis of a psychiatric disorder and is presumed sound without clear and unmistakable evidence of a pre-existing disorder and without clear and unmistakable evidence any pre-existing disorder was not aggravated during service.  Although he did not complain of psychiatric symptoms during service, he was wounded in the Republic of Vietnam, and spent a large portion of his service receiving treatment for physical disorders from shrapnel wounds.  Within four years of discharge from service, the Veteran sought psychiatric treatment. 

As the 2014 psychiatric noted, the Veteran has been diagnosed with several psychiatric disabilities since service, to include schizophrenia, borderline personality disorder, anxiety disorder, bipolar disorder, schizoaffective disorder, and PTSD.  The December 1995 VA examiner noted that it was not possible to discern which psychiatric symptoms were attributable to which diagnoses, and over time the Veteran's diagnoses dwindled to PTSD and schizoaffective disorder.  Throughout this time, the Veteran also had pain from his service-connected shrapnel wounds.

The record reveals only a small amount of the Veteran's substance abuse history.  Although he freely admitted using alcohol, marijuana and sniffing lighter fluid in adolescence, he became angry when confronted with his alcohol use by mental health professionals.  He frequently described his use of alcohol as a way to medicate himself regarding sleep disturbance, anxiety and pain.  

Although the January 2014 VA psychiatrist opined that it would be merely speculative to associate the Veteran's alcohol use with his PTSD, he alluded that this was because there "were so many other psychiatric and medical problems" to which his alcohol abuse could be attributed.  When examining clinicians are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

After a thorough review of the claims file, the Board finds that the evidence is at least in equipoise to show that the Veteran's PTSD caused or aggravated his alcohol consumption; that his alcohol consumption caused his cirrhosis of the liver, which is noted as an underlying cause of death. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


